       Case 1:19-cr-00725-JPO Document 111 Filed 04/17/20 Page 1 of 8



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

     v.
                                             No. 19 Cr. 725 (JPO)
DAVID CORREIA,

                        Defendant.




              REPLY MEMORANDUM IN FURTHER SUPPORT OF
             DEFENDANT DAVID CORREIA’S PRIVILEGE MOTION




                                         William J. Harrington, Esq.
                                         Goodwin Procter, LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, New York 10018

                                         Jeff Marcus, Esq.
                                         Marcus, Neiman, & Rashbaum LLP
                                         One Biscayne Tower
                                         2 South Biscayne Blvd, Suite 1750
                                         Miami, Florida 33131
Filed: April 17, 2020                    Admitted Pro Hac Vice
       New York, NY
                                         Attorneys for Defendant David Correia
          Case 1:19-cr-00725-JPO Document 111 Filed 04/17/20 Page 2 of 8



        No court has done what the Government’s Opposition asks this Court to do: narrow the

attorney-client privilege and permit the Government to scour the information that a charged

defendant confidentially communicated with his attorney. 1 The Government cites no case

approving such a seizure, because no such case exists.

        Indeed, as set forth in Mr. Correia’s Brief at 6-7, the law is to the contrary: the

Government may not inquire into what documents or information a client has chosen to share

with his counsel for legal advice. See Upjohn Co. v. United States, 449 U.S. 383, 396 (1981) (“a

client may not be compelled to answer the question, ‘What did you say or write to the attorney?’

But may not refuse to disclose any relevant fact … merely because he incorporated a statement

of such fact into his communication to his attorney.”); United States v. Hankins, 631 F.2d 360,

665 (5th Cir. 1980) (holding that the Government cannot inquire as to what documents a client

showed his attorney). A client’s confidential communication to counsel for the purpose of legal

advice is privileged, see In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983, 731

F.2d 1032, 1036 (2d Cir. 1984), and the DHL package meets that standard squarely. Id.

        Throughout its Opposition, the Government simply ignores the fact that Mr. Correia’s

mailing was itself a communication to counsel. For example, Mr. Correia argued that the mailing

was a “testimonial communication” to counsel as to the fact that “the papers existed, were in his

possession or control, and were authentic.” Brief at 9 (quoting United States v. Hubbell, 530 U.S.

27, 36 n.19 (2000)). The Government never addresses this argument at all, nor does it explain

how it would have ever learned about or authenticated, say, Mr. Correia’s handwritten notebooks

but for Mr. Correia’s communication with his counsel. The government also fails to

acknowledge that what it is attempting to do by interception of a legal mailing to an attorney it


1
 “The Government’s Opposition to Defendant David Correia’s Privilege Motion” (Document 106) is referred to
herein as “Opposition” or “Opp.” Mr. Correia’s opening brief (Document 105) is referred to herein as “Brief.”


                                                       1
         Case 1:19-cr-00725-JPO Document 111 Filed 04/17/20 Page 3 of 8



plainly could not by other legal process such as a subpoena to the client. See Fisher v. United

States, 425 U.S. 391, 404-05 (recognizing testimonial nature of authenticating documents as

one’s own and genuine and therefore supporting an act of production privilege).

       Instead, the Government relies on the proposition that an attorney’s possession of

information does not thereafter cloak the underlying information in privilege for all time. Opp.

at 7-11. But this is not Mr. Correia’s argument. His argument is that the communication itself is

testimonial and privileged and may not be examined. The Government offers no response to this

argument. Its Opposition belittles the Hankins decision as having been insufficiently cited. It

ignores Upjohn entirely. And it never even attempts to refute the fact that the attorney-client

communication here meets the privilege test summarized by the Second Circuit in In Re Grand

Jury Subpoena Duces Tecum Dated Sept. 15, 1983—which it unquestionably does.

       The Government misses the point. Not surprisingly, its arguments also miss the point,

and wholly fail to rebut Mr. Correia’s claim of privilege. First, the Government argues that the

lack of a letter explaining Mr. Correia’s rationale for communicating with his criminal defense

attorney somehow renders the entire communication a mere “transmittal letter” that cannot be an

attorney-client communication. Opp. at 8-9. Not so. Mr. Correia’s communication was more than

an empty transmission of information, because it involved his testimonial act of authenticating

and identifying certain records to his attorney for the purpose of seeking legal advice. None of

the Government’s transmittal letter cases presented similar facts, as those cases involved “mere”

transmittal letters devoid of communicative import. See, e.g., TVT Records v. Island Def Jam

Music Grp., 214 F.R.D. 143, 149 (S.D.N.Y. 2003) (rejecting “the ‘global position’ that any

communications between the client and its outside counsel, even the mere transmittal of non-

privileged documents, were privileged”) (emphasis added); Hydraflow, Inc. v. Enidine Inc., 145




                                                 2
         Case 1:19-cr-00725-JPO Document 111 Filed 04/17/20 Page 4 of 8



F.R.D. 626, 635 (W.D.N.Y. 1993) (noting that “transmittal letters which are devoid of legal

advice and disclosed nothing which could be considered privileged” are not privileged)

(emphasis added); Sec. Inv’r Prot. Corp., 319 F.R.D. 100, 104 (S.D.N.Y. 2017) (“These “cover”

communications neither furnish nor request legal advice and do not reveal any privileged

communications.”) (emphasis added); Renner v. Chase Manhattan Bank, No. 98 civ. 926 (CSH),

2001 WL 1356192, at *5 (S.D.N.Y. Nov. 2, 2001) (recognizing that “the privilege does not

impede disclosure of information except to the extent that that disclosure would reveal

confidential communications” and concluding that the “brief fax” at issue did “not reveal any

confidential attorney-client communications.”).

       Second, the Government’s argument that sending pre-existing documents to one’s

attorney does not cloak the underlying information in privilege, see Opp. at 9-12, is of no

moment here. The Government conflates its ability to obtain a document in some lawful manner

with the question of whether it may do so by searching a particular attorney-client

communication. Had the Government obtained the documents at issue in another manner – such

as through a lawfully enforceable subpoena – Mr. Correia could not advance the instant privilege

argument. Yet the Government did not pursue such a path. Instead, it sought to examine Mr.

Correia’s communication with counsel. Whether through a search warrant, deposition, or

subpoena, the Government may not invade an attorney-client communication. The Government

could not, for example, have propounded a subpoena for all documents Mr. Correia gave his

lawyer in October 2019 for the purpose of seeking legal advice. Yet that is precisely what the

Government accomplished when it searched his communication.

       Simply put, the Government’s argument never reckons with the fact that it has looked at

an attorney-client communication itself. It may be that the Government could have obtained this




                                                  3
         Case 1:19-cr-00725-JPO Document 111 Filed 04/17/20 Page 5 of 8



information through some other manner. But it did not. Instead, it searched an attorney-client

communication to obtain such information. That it may not do.

                                           ***
       The Government doubles down on its request that the Court draw an adverse inference

from Mr. Correia’s exercise of his Fifth and Sixth Amendment rights. Stunningly, the

Government argues that “these circumstances” suggest that Mr. Correia simply wanted to hide

documents using his attorney as a “citadel” and “to frustrate the Government’s ability to lawfully

seize non-privileged evidence.” Opp. at 11 n.5.

       This is disappointingly cynical. Without a shred of evidence, the Government has

rejected the notion that defense counsel would actually analyze his client’s documents to provide

legal advice. Indeed, even the Government’s ability to seize these documents at Mr. Correia’s

arrest is a figment of the Government’s imagination: had the goal been only to prevent the

Government from seizing the documents, Mr. Correia had the ability and the right to simply

store them overseas before his return. The Government had no “ability to lawfully seize these

documents” that Mr. Correia somehow “frustrate[d]” by sending them to counsel. Indeed, it

defies logic that the Government would have expected a self-surrendering defendant to arrive at

the FBI with his evidence in hand.

       But the shoddiness of the Government’s reasoning is beside the point: Mr. Correia had

every right not to surrender to the FBI while carrying these documents and he had every right to

instead seek his counsel’s advice about them and the information contained therein. The

Government’s reliance on Mr. Correia’s exercise of his constitutional rights to suggest duplicity

on his part is unlawful. It burdens both his Fifth and Sixth Amendment rights by asking the Court

to draw an inference against him for exercising these rights. Those arguments should be struck.

                                              ***



                                                  4
         Case 1:19-cr-00725-JPO Document 111 Filed 04/17/20 Page 6 of 8



       Finally, the Government rejects Mr. Correia’s work product claim on the grounds that the

materials were not prepared at the direction of counsel and do not reflect defense strategy. Opp.

at 16-17. The Government’s contention is false. Mr. Marcus’s ex parte declaration explained

both his instructions to Mr. Correia and the fact that Mr. Correia’s collection matched those

instructions. See Marcus Declaration at ¶¶ 13-17; 23-24.

       Even without the benefit of Mr. Marcus’s Declaration, the Court should not credit the

Government’s argument that “it has no clue” why Mr. Correia selected certain documents in his

communication because the collection is voluminous and includes electronic devices. Opp. at 17.

This is disingenuous. When the Government urged the Court to sign a warrant to search these

electronic devices, the Government invoked its confidence in Mr. Correia’s ability to select

relevant materials. Then, before being faced with this motion, the Government wrote:

       “Here, rather than travel with the devices contained in the Subject Premises, Correia
       mailed them in advance of his travels. It appears that Correia knew he would be arrested
       by the FBI upon landing in the United States and took efforts to mail his electronic
       devices separately from his person. Taken together, these facts suggest that Correia did
       not want the contents of the Subject Premises to be seized by the FBI because they
       contain evidence of the Subject Offenses.

USAO_69485. Having been urged to rely on Mr. Correia’s selectivity, the Court should reject

the Government’s new-found inability to interpret why Mr. Correia elected to share certain

documents with his counsel.

                                               ***

       The Opposition argues the case the Government wishes it had, not the one it actually

does. This is not a case where Mr. Correia seeks to shield a document as privileged merely

because it was once sent to counsel. Opp. at 1. Or to hide a gun in his attorney’s office. Id. Or

where an attorney was “cc’d” on a purely business communication. Id. The Government




                                                 5
         Case 1:19-cr-00725-JPO Document 111 Filed 04/17/20 Page 7 of 8



searched an enclosed communication of information sent for the purpose of seeking legal advice.

That fits squarely within the attorney-client privilege.

       The Government cannot be permitted to obstruct the communication of information

between charged defendants and their attorneys by seizing their mailings and scouring them for

the documents about which the client sought advice. No court has ever permitted such an action,

and to do so now would frustrate our legal system that “depends upon the lawyer’s being fully

informed by the client,” Upjohn, 449 U.S. at 389, and so “encourages clients to make full

disclosure to their attorneys,” Fisher, 425 U.S. at 403.



 Dated: April 17, 2020                             Respectfully submitted,
        New York, NY

                                                   By: /s/ William J. Harrington
                                                      William J. Harrington, Esq.
                                                      Goodwin Procter, LLP
                                                      The New York Times Building
                                                      620 Eighth Avenue
                                                      New York, New York 10018
                                                      wharrington@goodwinlaw.com
                                                      Telephone: (212) 813-8800
                                                      Facsimile: (212) 355-3333

                                                       Jeff Marcus, Esq.
                                                       Marcus, Neiman, & Rashbaum LLP
                                                       One Biscayne Tower
                                                       2 South Biscayne Blvd,
                                                       Suite 1750
                                                       Miami, Florida 33131
                                                       jmarcus@mnrlawfirm.com
                                                       Telephone : (305) 400-4260
                                                       Admitted Pro Hac Vice

                                                       Attorneys for Defendant David Correia




                                                  6
         Case 1:19-cr-00725-JPO Document 111 Filed 04/17/20 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 17, 2020, I caused a true and correct copy of the foregoing to

be served by electronic means, via the Court’s CM/ECF system, on all counsel registered to receive

electronic notices.



                                                             /s/ William J. Harrington
                                                             William J. Harrington




                                                7
